Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 2, 4, 5, 7-9 and 10-18 are currently active in the application with claim 1 being amended, claims 3 and 5 being cancelled and claims 10-18 being withdrawn by the Applicant due to a previous restriction requirement dated April 16, 2021.
Response to Amendment
	Applicant’s amendment of the claims as well as the arguments presented in the response of August 09, 2022 have been carefully considered.  Applicant’s arguments concerning the negative limitation contained in claim 1 and placed into the record were found to be convincing therefore, the rejection of the claims over 35 USC 112(a) has been withdrawn.  The amendments, however, were not sufficient in placing the application in condition of allowance as detailed below.
Drawings
The corrected drawings of August 09, 2022 have been accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeler et al. (WO 2014/004646) hereafter Keeler (refer to US 2015/0299590) and further in view of Apanel et al. (US 2010/0181539) hereafter Apanel, Rappas et al. (US 2011/0262323) hereafter Rappas and Daggupati et al. (WO2014/122668) hereafter Daggupati (refer to US 2015/0361362).
	Considering Claim 1, Keeler discloses a system and process converting solid carbonaceous feedstock to synthesis gas and ash [0009] wherein the system comprises a first reactor with two zones (primary and secondary zones) operating at temperatures and pressures of 2000°F and 100 psig (about 1100°C and about 7 bar) wherein the first reactor may be fed with steam and/or oxygen to produce a raw syngas comprising hydrogen, carbon monoxide, carbon dioxide, methane, steam, tar and char with the raw syngas having a H2 to CO ratio ranging from about 0.32 to about 0.67 without the use of a catalyst [0001], [0018], [0022], [0027] and [0030] with Table 1 all of which fall within the instantly claimed ranges with the clean syngas being useful in downstream processing [0037].  As the gasses pass from one zone to another, it is considered to be “further gasifying” as the instant claim does not add additional solids.
	Keeler also discloses the use of a residence vessel which accepts the raw syngas from the first reactor although this vessel may be replaced with a second reactor comprising a catalyst capable of the destruction of tar and/or the inclusion of absorbents  [0024] although Keeler does not disclose the nature of this catalyst or of the sorbents, the operating conditions of this alternative reactor or the final H2:CO ratio.  As the gasses enter this “residence” vessel or the second reactor, it would be interpreted as being “further gasifying”.
Additionally, Keeler discloses that the lower portion of the reactor operates at temperatures greater than about 2000°F (about 1100°C) and an upper section with a reactor downstream operating at temperatures of about 1500°F (about 815°C) which falls within the instantly claimed range of 600°C to 850°C.  Keeler further discloses that a particulate carbonaceous material in a liquid carrier is supplied to the upper section with the liquid carrier vaporizing in this upper section and the resulting endothermic reactions occurring before the resulting syngas exits and enters the downstream reactor operating at about 1500°F (815°C) [0012] and [0029].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the gas exiting the bottom section is cooled due to the heat required to evaporate the liquid and to provide the necessary heat for the endothermic reactions before passing to a reactor operating at a temperature considerably less than the lower section of the gasifier.  
Apanel discloses dual-fluidized bed reactor systems to convert carbonaceous feedstock to high-quality synthesis gas [0011], [0012], [0046] and [0047] and that tar, char and other combustible materials are generated during gasification [0051] and [0053].  Apanel further discloses that a carbonaceous feedstock is fed along with steam to a reactor comprising a heat transfer medium [0033] such as a combination of silica and alumina [0047] and claim 3.  Apanel discloses that methane, tars, CO2, water and hydrogen leave the first reactor [0036].
	Apanel further discloses that solid carbonaceous materials is introduced into a fluidized bed reactor wherein it is contacted with the heat transfer medium and steam in a first reactor (Fig. 2, item 125, 140, 160 and 135) to generate the crude syngas stream [0046] which is further supplied to a conditioner (second reactor) wherein it is contacted with a catalytic heat transfer medium such as nickel/alumina, steam, methane, higher hydrocarbons, tars and carbon dioxide [0036] to produce high-quality syngas (Fig. 2, item 210, 215 and 220), [0013], [0036]-[0042] and [0076] having a hydrogen:CO ratio ranging from about 0.5 to about 2 [0084] which overlaps the instantly claimed range.
Apanel also discloses that sodium carbonate, sodium bicarbonate or other alkalis may be added to the system [0054] with Apanel disclosing that the second reactor operates at a pressure from about 2 psig to about 1000 psig [0043] and may utilize Fischer-Tropsch tailgas [0038] and may also include a tar reforming catalyst comprising a nickel catalyst [0061].  
	Daggupati discloses the use of potassium carbonate on a support of silica and alumina [0047] with an alkali metal to carrier of 1:1 to 1:5 and a carrier to feedstock ratio of 10 to 50 [0065] which overlaps the instantly claimed range.
Daggupati further discloses a catalytic process for generating syngas from a carbonaceous feedstock in a dual fluidized-bed reactors wherein the carbonaceous feedstock is combined with a supported catalyst such as potassium carbonate supported on gamma-alumina, silica or spent fluid catalytic cracking catalyst or combinations thereof [0047] and reacted with air and steam [0028]-[0033] to generate the syngas; the catalyst is circulated between the two reactors [0065].
	Daggupati also discloses that the feedstock is gasified in a combustion zone within a first reactor at a temperature typically from 800°to 880°C at a pressure of about 0.5 bar to 4.5 bar.  Additionally, Daggupati discloses the operating conditions of the second reactor to be at a temperature below 600°- 800°C and also at a pressure of from 0.5 bar to 4.5 bar [0066]-[0067] all of which overlap the instantly claimed ranges to obtain a product comprising hydrogen, carbon monoxide, carbon dioxide and methane (Table 5) and unconverted carbon (char) [0074] with a H2:CO ratio greater than 1.5 [0071].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the nickel for catalyzing the destruction of tar and the use of a silica/alumina support for the nickel and potassium carbonate as taught by Apanel and Daggupati for the generation of clean syngas in the process of Keeler.  The ordinary skilled artisan would be motivated to add the nickel for the destruction of tar and the generation of additional syngas as well as to add the alkali as taught by Apanel and Daggupati as Daggupati discloses that the alkali assists as a catalyst in the formation of clean syngas.
Rappas discloses that combusting solid carbonaceous solids generates ash which contains vanadium [0019], [0026], [0062] and [0072].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the ash of Keeler generated from the combustion of solid carbonaceous feedstock would contain both nickel and vanadium as taught by Rappas.  As Keeler discloses the use of adsorbents and Apanel and Daggupati disclose the addition of alkali to the gasifier as well as silica/alumina, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the alkali such as potassium carbonate would inherently capture both nickel and vanadium contained in the gasifier by-product streams as taught by Applicant’s disclosure.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claim 2, the significance of Keeler, Apanel, Rappas and Daggupati as applied to Claim 1 is explained above.
	Keeler discloses the instantly claimed temperature range without the need for a catalyst as discussed above.  Keeler further discloses introducing additional carbonaceous materials into a secondary zone of the gasifier (Fig. 2, item 80) and [0023] within the instantly claimed temperature range exceeding about 1500°F (815°C) [0023] and [0024] thereby overlapping the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 7, the significance of Daggupati, Apanel, Rappas and Keeler as applied to claim 1 is explained above.
Keeler discloses adding steam to the gasifier as discussed above however does not discuss the relative steam to carbonaceous ratio or mass ratio of catalyst to gaseous mixture.
Apanel discloses that a desired H2:CO mole ratio may be attained by varying the steam to carbon ratio [0086] making the steam to carbon ratio a result effective variable [0087] wherein Apanel discloses a steam to carbon ratio of 1 to attain a H2:CO ratio of 1 which touches the instantly claimed range.
Apanel also discloses the use of a “conditioner” (second reactor) which incorporates a catalytic heat transfer media as discussed above.  Apanel also discloses that this conditioner is fluidly connected to a combustion reactor wherein the solid, catalytic media is heated and cycled back to the conditioner to provide heat wherein the amount of catalytic media depends upon the temperature differential [0036]-[0042] making the ratio of bed material to gaseous mixture a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the appropriate steam to carbon ratio, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the appropriate steam to carbon ratio by the reasoned explanation that a desired H2:CO ratio may be attained.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 8, the significance of Daggupati, Apanel, Rappas and Keeler as applied to claim 1 is explained above.
Keeler discloses a near-zero-tar syngas [0010] however does not disclose the definition of “near-zero”.
Apanel discloses that tars and carbon are converted in excess of 95% [0086] thereby falling within the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the process of Keeler to convert at least 95% of the tar as taught by Apanel as Keeler desires “near-zero” tar syngas.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 9, the significance of Keeler, Apanel, Rappas and Daggupati as applied to claim 1 is explained above.
Keeler discloses the use of petroleum coke, coal and petroleum residue [0002].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeler et al. (WO 2014/004646) hereafter Keeler (refer to US 2015/0299590) and further in view of Apanel et al. (US 2010/0181539) hereafter Apanel, Rappas et al. (US 2011/0262323) hereafter Rappas and Daggupati et al. (WO2014/122668) hereafter Daggupati (refer to US 2015/0361362) as applied to Claim 1 and further in view of Karimipour et al. (NPL, Fuel V 103, pp 308-320, 2013) hereafter Karimipour and Niessen et al. (NPL, NREL/TP-430-21612, 1996) hereafter Niessen.
Considering Claim 4, the significance of Daggupati, Apanel, Rappas and Keeler as applied to claim 1 is explained above.
	Keeler discloses that the residence time within the first and second reactor should be sufficient in thermally degrade volatile tars [0010] and [0012] making residence time a result effective variable.  
	Karimipour discloses a study of factors influencing syngas quality as discussed above.  Karimipour studied the effect that coal feedrate had on carbon conversion wherein generally carbon conversion dropped at higher coal feed rates (Table 2) making coal feed rates and therefore residence time a result effective variable.
	Niessen discloses a study of gasification thermal processes such as gasification in fluidized bed reactors (Table 1.1) wherein it is disclosed that gas residence times are in the order of over 5 sec (Section 3-9) which encompasses the instantly claimed ranges.  Niessen also discloses that tar-like substances are a problem for the gasifiers and residence time becomes a significant consideration (Section 4-8) and that residence time for large particles can be quite long (Section 4-10) making residence time a result effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the optimum residence time for each reactor, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the optimum residence time by the reasoned explanation that the solids contained within each system would realize optimum conversion.
Response to Arguments
Applicant's arguments filed August 09, 2022 have been fully considered but they are not persuasive.
As a general note to Applicant, Claims 10-18 have been withdrawn due to being drawn to a non-elected invention which are not available for rejoinder.
Applicant argues beginning on page 11 that Keeler only discloses a single gasification reactor for conversion of carbonaceous feedstock to syngas.  The Examiner agrees however Keeler discloses that the single reactor comprises two distinct zones, both of which conduct gasification.  The Examiner points out that the instant claims do not contain limitations wherein solid carbonaceous feedstock are gasified within a second reactor, only a second zone of the first reactor which is taught by Keeler.  Instant claim 1 simply states that the gaseous mixture from the first zone within reactor 1 is further gasified which is also taught by Keeler wherein the gaseous mixture leaves the first zone and enters a second zone as a gaseous mixture.  Additionally, this gaseous mixture having a temperature of about 1100°C may further be passed to a second reactor which operates at a temperature of about 1500°F (about 815°C) and therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the gases exiting the first gasification zone are cooled.  Keeler discloses passing tars and char to be converted into a second catalytic vessel wherein the gas stream of Keeler contains at least hydrogen, CO, CO2 and steam.
Besides, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Keeler did not disclose the nature of the catalyst, the operating conditions of the second reactor or a final H2:CO ratio expected from the tar conversion and char gasification which were disclosed by Apanel, Rappas and Daggupati.  Therefore, the use of the secondary references were utilized to teach these limitations and nothing else.  Applicant’s arguments outside of these limitations do not alter the teachings of the prior art.
Applicant further argue on page 17 that Apanel discloses a catalyst unsuitable for steam reforming of carbon however as Applicant points out, Apanel does generally disclose the use of potassium carbonate as does Daggupati with Apanel disclosing a H2:CO ratio overlapping the instantly claimed range.
In response to applicant's argument beginning on page 18 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., catalyst physical characteristics) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Although the cited prior art does not disclose the capture of vanadium and nickel, the prior art does disclose that both are present when carbonaceous feedstocks are gasified.  The prior art references also disclose the addition of potassium carbonate and therefore the capture of vanadium and nickel would inherently occur.
Conclusion
Claims 1, 2, 4, 5 and 7-9 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732